Judgment, Supreme Court, New York County (Richard Failla, J.), rendered April 2, 1990, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree, and sentencing him as a predicate felon to an indeterminate term of from 4 Vi to 9 years, unanimously affirmed.
An undercover officer approached defendant in a drug-prone location and requested heroin. Upon accepting $20 in prerecorded "buy” money, defendant entered a building, which was known for drug dealing, and returned two minutes later with two glassines of heroin. Within minutes of the completion of the sale, defendant was arrested by a team of back-up officers.
Defendant challenges the legal sufficiency of the evidence, contending that the People failed to disprove his agency defense beyond a reasonable doubt. Defendant’s role in the *369sale presented a jury question (People v Lam Lek Chong, 45 NY2d 64, cert denied 439 US 935), and we discern no basis to disturb their conclusions. With respect to defendant’s challenge to the constitutionality of his predicate conviction, although we note that counsel was substituted on at least two occasions for proceedings preliminary to his guilty plea for that conviction, we do not conclude from this circumstance, nor from the fact that another attorney stood in for assigned counsel on at least one occasion, that defendant was denied meaningful representation. Concur—Murphy, P. J., Carro, Wallach and Asch, JJ.